Case 2:17-md-02789-CCC-MF Document 601 Filed 07/10/20 Page 1 of 3 PageID: 23052



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


  IN RE: PROTON-PUMP INHIBITOR                                2:17-md-2789 (CCC)(MF)
  PRODUCTS LIABILITY LITIGATION                                     (MDL 2789)
  (NO. II)

  This Document Relates to: ALL ACTIONS                      JULY 14, 2020
                                                   TELEPHONIC STATUS CONFERENCE
                                                      JOINT STATUS REPORT AND
                                                         PROPOSED AGENDA




        The parties hereby submit their Joint Status Report and Proposed Agenda in advance of the

 July 14, 2020 Telephonic Status Conference.

   I.   STATUS REPORT

        At the time of this filing, approximately 14,362 potentially related actions with 14,385

 plaintiffs are pending in federal court.

        Currently, approximately 61 state court actions/plaintiffs are pending in the Delaware

 Superior Court, New Castle County, before Judge Eric M. Davis, 48 state court actions/plaintiffs

 are pending in the Circuit Court of Cook County, Illinois before Judge Brendan A. O’ Brien, 48

 state court actions/plaintiffs are pending in a multicounty litigation ("MCL") in New Jersey state

 court in Atlantic County before Judge Joseph L. Marczyk, and 21 actions/plaintiffs are pending in

 the Court of Common Pleas, Hamilton County, Ohio before Judge Sylvia Hendon.


  II.   PROPOSED AGENDA                 FOR    JULY     14,    2020   TELEPHONIC         STATUS
        CONFERENCE

        The Parties have met and conferred and propose the following Agenda:

               Update on PSC's Motion to Quash Non-Party Discovery Request [Dkt. Nos. 520,
                534, 542, and 549];

               Update on appointment of a Special Master
Case 2:17-md-02789-CCC-MF Document 601 Filed 07/10/20 Page 2 of 3 PageID: 23053



             Update on Bellwether Cases:

                    NJ Bellwether Cases;

                    Status of production of custodial files for sales representatives and regional
                     business managers; and

                    Status of plaintiff depositions and Plaintiff-specific issues

             Update on Discovery/Tolling Issues;

                    Update on Deposition Scheduling;

                    PSC’s Third Request for Production of Documents (in re nonclinical study

                     materials);

                    Update on status of depositions for witnesses located outside the United

                     States;

                    Update on document productions;

                    Update on Meet/Confer on Defendants' Request for Initial Plaintiff Profile

                     Form and Stage 2 CMO

                    PSC Request for a Revised DFS Process

                    Update on Meet/Confer on Weitz & Luxenberg Tolling OTSC

             Open Motions

                    PSC’s Open Motions to Challenge Privilege Claims [Dkt. Nos. 388 and
                     433].

                    Order on Plaintiff J. Weese Response to OTSC [Dkt. Nos. 562, 566, 567]
                    Dismissal Orders on Pro Se Plaintiffs Failing to Comply with Withdrawal
                     Orders

                    Dismissal Orders on Duplicate Cases




                                                2
Case 2:17-md-02789-CCC-MF Document 601 Filed 07/10/20 Page 3 of 3 PageID: 23054



  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

        For those counsel that wish to monitor the conference telephonically, the dial-in
 information is as follows:

 Participant (listen only mode) dial-in info:

 866-831-8711
 Participant Automated CID: 774635

 Note that the status conference is scheduled to begin at 11:00 a.m. eastern.

 Dated: July 10, 2020




                                                  3
